Citation Nr: 0401490	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-16 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sensorimotor polyneuropathy, bilateral lower extremities, 
Charcot-Marie-Tooth disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from April 1956 to April 1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2002, the veteran stated that he desired to 
withdraw the issues of entitlement to service connection for 
arthritis of the bilateral lower extremities and for 
arthritis of the bilateral upper extremities.  Therefore, 
these issues are considered withdrawn.  38 C.F.R. § 20.204 
(2003).  

The record reflects that in August 2003, the veteran 
indicated that he no longer desired a hearing.  Thus, the 
hearing request is considered withdrawn.  38 C.F.R. § 20.704 
(2003).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (codified as amended at 38 C.F.R. § 3.159 (2001) 
(hereafter "VCAA").  The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the RO for the following development:

The RO should review the claims file, 
and ensure that all notification and 
development action required by VCAA is 
completed.  A separate VCAA letter 
should be issued pertaining to the issue 
of whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
sensorimotor polyneuropathy, bilateral 
lower extremities, Charcot-Marie-Tooth 
disease.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


